Citation Nr: 0414953	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran has a verified period of active service from 
December 1968 to December 1972, and had a subsequent period 
of service with the Texas Army National Guard until June 
1977.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At present, after remands to the RO in July 
2001 and July 2003, the case is once again before the Board 
for appellate review.  To the Board's regret, however, the 
case is once again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that, in April 2000, the veteran was 
scheduled to present testimony before a traveling Veterans 
Law Judge (VLJ).  However, the veteran failed to report to 
the hearing as he was incarcerated at that time.  
Subsequently, in May 2001, the veteran was scheduled to 
present testimony via video conference before a VLJ.  
However, the veteran once again, failed to report to the 
hearing.  As the record does not contain further indication 
that the veteran or his representative have requested 
additional appellate hearings, the veteran's requests for 
hearings before a VLJ are deemed withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2003).


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has 
a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In this respect, following receipt of the veteran's case at 
the Board, but prior to the promulgation of a decision 
regarding the issue set forth on the title page of this 
remand, in December 2002, the Board undertook additional 
development of this issue pursuant to the authority then 
granted by 38 C.F.R. § 19.9(a)(2).  The veteran was notified 
of such development via correspondence dated March 2003, as 
required by Rule of Practice 903.  See 38 C.F.R. § 20.903.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case was be remanded to the RO in July 2003 for 
initial consideration of the information developed by the 
Board, which included a May 2003 VA examination report.  
Subsequently, the RO issued a supplemental statement of the 
case (SSOC) in July 2003 addressing the May 2003 VA 
examination.  However, neither the July 2003 SSOC, nor other 
prior SSOCs relevant to the issue of service connection for 
hepatitis (including the March 2002 or June 2002 SSOCs) 
include a notice to the veteran with respect to the new VA 
duties to assist and notify a veteran in accordance with the 
VCAA.  As well, the claims files fail to include evidence 
that the veteran was notified via letter, or otherwise, of 
the VA requirements per the VCAA as related to the claim of 
service connection for hepatitis C.

The Board regrets the delay that this additional remand 
implies.  However, as adjudication of this case without 
giving the veteran proper notices of the changes in the law, 
the Board has no choice but to remand the case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of 
service connection for hepatitis C.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
hepatitis C.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




